



Exhibit 10.27
[Form of Agreement for Employees with Executive Officer Benefits Agreement]
Power Integrations, Inc.
Long Term Performance Stock Unit Grant Notice
(2016 Incentive Award Plan)


Power Integrations, Inc. (the “Company”), pursuant to its 2016 Incentive Award
Plan (the “Plan”) hereby grants to Participant the Maximum Number of Long Term
Performance Stock Units (“PRSUs”) as set forth below (the “PRSU Grant”). This
PRSU Grant is subject to all of the terms and conditions as set forth herein,
and in the Long Term Performance Stock Unit Agreement and the Plan, each of
which is attached hereto and incorporated herein in its entirety. This PRSU
Grant is a “performance stock unit” granted pursuant to Section 5(b) of the
Plan. Capitalized terms not otherwise defined herein will have the meanings set
forth in the Plan or the Long Term Performance Stock Unit Agreement. Except as
otherwise expressly provided herein, in the event of any conflict between the
terms in the PRSU Grant and the Plan, the terms of the Plan will control.
Participant:
Date of Award:
Target Number of PRSUs:
Maximum Number of PRSUs:
Consideration: Participant’s services
Employment Vesting Date:
PRSU Vesting Criteria:
The actual number of shares of Common Stock to be issued to Participant pursuant
to this PRSU Grant will be determined in accordance with the vesting conditions
specified on Attachment I to this Grant Notice (the “PRSU Vesting Criteria”).

Delivery Schedule:
Delivery of one share of common stock for each PRSU that vests will occur in
accordance with the delivery schedule set forth in Section 4 of the Long Term
Performance Stock Unit Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Long Term
Performance Stock Unit Agreement attached as Attachment II and the Plan attached
as Attachment III. Participant also acknowledges receipt of the Power
Integrations, Inc. 2016 Incentive Award Plan Prospectus. In addition,
Participant acknowledges that the Participant’s [Amended and Restated] Executive
Officer Benefits Agreement (the “EOBA)” will govern in certain circumstances the
treatment of this PRSU Grant. Participant further acknowledges that, as of the
Date of Grant, this Grant Notice, the Long Term Performance Stock Unit
Agreement, the Plan and the EOBA set forth the entire understanding between
Participant and the Company regarding the PRSU Grant and supersede all prior
oral and written agreements on that subject.


Power Integrations, Inc.
 
Participant:
 
 
 
 
 
By:
 
 
 
 
 
 
Signature
Title:
 
 
Date:
 
 
 
 
 
 



1

--------------------------------------------------------------------------------





Attachment I
PRSU Vesting Criteria
Capitalized terms used herein but not defined will have the meanings set forth
in the Grant Notice or the Company’s 2016 Incentive Award Plan, as applicable.
Except as provided in the EOBA, a PRSU will vest only if the PRSU Vesting
Criteria with respect to such PRSU are satisfied and if the Participant remains
in Continuous Service as an Employee, Director or Consultant through the
Employment Vesting Date indicated in the Grant Notice. For the avoidance of
doubt, in the event of any conflict between the terms of the Grant Notice, the
Long Term Performance Stock Unit Agreement and the EOBA, the terms of the EOBA
will control.
For the purposes of this Attachment I and the PRSU Grant to which it is
attached, the “Final Delivery Date” shall mean the March 14 first following the
last day of the calendar year in which occurs the Employment Vesting Date;
provided, however, if such March 14 is not a trading day, the Final Delivery
Date shall be the last trading day prior to such March 14.
PRSU Vesting Criteria
The number of PRSUs that will satisfy the PRSU Vesting Criteria will be
determined by the Company’s Compensation Committee or its designee (the
“Committee”) subject to the performance conditions as determined by the
Committee (the “Performance Conditions”) as set forth below:
The Performance Conditions for a target award of the PRSUs will be based on
[year] “Net Revenue” target relative to [year] Net Revenue (the “Performance
Period”). Vesting of the PRSUs is based on achievement of the Net Revenue
Performance Conditions as determined by the Compensation Committee in early
[year].
The following table sets forth the percentage of the Target Number of PRSUs (as
set forth in the Grant Notice) based on the given Performance Condition vested
(i.e., earned) at the given Performance Condition achieved:
Net Revenue
Net Revenue
(in thousands)
Percentage of Target PRSUs based on Net Revenue Achieved
 
 
 
 
 
 
 
 
 
 
 
100%
(Target Number)
 
 
 
 
 
 
 
 



In the event of any, mergers, acquisitions or divestitures during the
Performance Period the Target Number for the Net Revenue Performance Conditions
shall be adjusted based on the approved plan presented to the Board of
Directors. The Target Number for the Net Revenue will be further adjusted for
any patent or other litigation settlements or judgments should the effect of
such events, if any, impact the Company’s Net Revenue.
In the event the actual Performance Condition achieved falls between two levels,
the percentage vested will be determined by straight line interpolation. For the
purposes of satisfaction of the Performance Conditions, the term “Net Revenue”
is as will be set forth in the Company’s annual report for [year] to be filed
with the Securities and Exchange Commission pursuant to the Securities Exchange
Act of 1934, as amended.
For the avoidance of doubt, in the event of a divestiture of a portion of the
Company’s business operations during the Performance Period, the Performance
Conditions will be adjusted and/or the results of the divested operations
excluded in the computation in


2

--------------------------------------------------------------------------------





a manner to reflect the portion of the Performance Criteria expected to be
satisfied by the divested operations during the balance of the Performance
Period.
No later than fifteen (15) days prior to the Final Delivery Date indicated
above, the Committee will determine to what extent the Performance Conditions
for the PRSU Grant were achieved, and what number of PRSUs subject to the PRSU
Grant will therefore be vested. Except as provided in Participant’s EOBA, PRSUs
will not be deemed to be vested based upon the attainment of Performance
Conditions unless and until the Committee makes such determination and only if
the Participant remains in Continuous Service as an Employee, Director or
Consultant through the Employment Vesting Date.
For purposes of satisfaction of the Performance Conditions, no subsequent
agreement will be effective to amend, alter or waive satisfaction of the
Performance Conditions applicable to the PRSU Grant unless such agreement
specifically provides for amendment of the Performance Conditions applicable to
the PRSU Grant.


3

--------------------------------------------------------------------------------





Attachment II
Power Integrations, Inc.
Long Term Performance Stock Unit Agreement
Power Integrations, Inc. (the “Company”) hereby grants to the Participant
(“you”) named in the attached Long Term Performance Stock Unit Grant Notice
(“Grant Notice”), and you hereby accept, the grant of Long Term Performance
Stock Units (referred to herein as “PRSUs” and the grant, the “PRSU Grant”)
pursuant to the terms set forth in the Grant Notice, its attached PRSU Vesting
Criteria, the Plan and this Long Term Performance Stock Unit Agreement
(“Agreement”). A copy of the PRSU Vesting Criteria is attached to the Grant
Notice as Attachment I, and a copy of the Plan is attached to the Grant Notice
as Attachment III. Capitalized terms not explicitly defined in this Agreement
but defined in the Plan or the PRSU Vesting Criteria will have the same
definitions as in the Plan or PRSU Vesting Criteria, as applicable.
The details of your PRSU Grant, in addition to those set forth in the Grant
Notice, the PRSU Vesting Criteria and the Plan are as follows:
1.    PRSU Grant. This PRSU Grant represents the right to receive on a future
date a number of shares of the Company’s common stock not exceeding the Maximum
Number of PRSUs indicated in the Grant Notice in the event the PRSU Vesting
Criteria are met and if you remain in Continuous Service as an Employee,
Director or Consultant through the Employment Vesting Date. This PRSU Grant was
granted in consideration of your services to the Company. Except as otherwise
provided herein, you will not be required to make any payment to the Company
(other than past or future services to the Company) with respect to your receipt
of the PRSU Grant, the award of PRSUs, the vesting of the PRSUs, or the delivery
of common stock in respect of the PRSU Grant.
2.    Vesting. Subject to the limitations contained herein, your awarded PRSUs
will vest, if at all, in accordance with the PRSU Vesting Criteria set forth on
Attachment I to the Grant Notice. Any awarded PRSUs that have vested in
accordance with the PRSU Vesting Criteria are “Vested Units.” Except as provided
in your EOBA, any awarded PRSUs that do not vest in accordance with the PRSU
Vesting Criteria will be automatically forfeited, will revert to the Plan, and
you will have no rights with respect to such forfeited PRSUs.
3.    Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not be issued any shares of common stock in respect of
your PRSU Grant unless either (i) the shares of common stock are then registered
under the Securities Act; or (ii) if the shares of common stock are not then so
registered, the Company has determined that such issuance would be exempt from
the registration requirements of the Securities Act. Your PRSU Grant also must
comply with other applicable laws and regulations governing your PRSU Grant, and
you may not receive such shares if the Company determines that such receipt
would not be in compliance with such laws and regulations.
4.    Date of Delivery. The Company will deliver to you a number of shares of
the Company’s common stock equal to the number of Vested Units subject to your
PRSU Grant within thirty (30) days following the Committee’s determination that
Performance Conditions have been satisfied if you remain in Continuous Service
as an Employee, Director or Consultant through the Employment Vesting Date
indicated in the Grant Notice (or any prorated portion as may be provided
pursuant to the terms of your EOBA in the event your Continuous Service
terminates during the Performance Period). If a scheduled delivery date falls on
a date that is not a business day, such delivery date will instead fall on the
next following business day. Notwithstanding the foregoing, the shares of the
Company’s common stock to be delivered pursuant to this Section 4 shall be
delivered to you no later than the Final Delivery Date.
5.    Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your PRSU Grant.
6.    Dividends. You will receive no benefit or adjustment to your PRSU Grant
with respect to any cash dividend, stock dividend or other distribution that
does not result in a capitalization adjustment as provided in the Plan;
provided, however, that this sentence will not apply with respect to any shares
of common stock that are delivered to you in connection with your PRSU Grant
after such shares have been delivered to you.
7.    Non-transferability of the PRSU Grant. Your PRSU Grant is not
transferable, except by will or by the laws of descent and distribution. In
addition to any other limitation on transfer created by applicable securities
laws, you agree not to assign, hypothecate, donate, encumber or otherwise
dispose of any interest in any of the shares of common stock that may be


4

--------------------------------------------------------------------------------





issued to you in respect of the PRSU Grant until the shares are issued to you in
accordance with Section 4 of this Agreement. After the shares have been issued
to you, you are free to assign, hypothecate, donate, encumber or otherwise
dispose of any interest in such shares provided that any such actions are in
compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, will thereafter be entitled to receive any distribution of
common stock to which you were entitled at the time of your death pursuant to
this Agreement.
8.    Restrictive Legends. The shares issued in respect of your PRSU Grant will
have endorsed thereon appropriate legends as determined by the Company.
9.    PRSU Grant not a Service Contract. Your PRSU Grant is not an employment or
service contract, and nothing in your PRSU Grant will be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in your PRSU Grant will obligate the Company or
an Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.
10.    Withholding Obligations.
(a)    On or before the time you receive a distribution of the shares in respect
of your PRSU Grant, or at any time as requested by the Company, you agree to
make adequate provision for any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company or any Affiliate,
if any, which arise in connection with the PRSU Grant (“Withholding Taxes”).
(b)    For this purpose, you agree that, on the date any shares of the Company’s
common stock are delivered to you pursuant to Section 4, you will sell (and
hereby authorize the Company to direct on your behalf the sale of) shares of
common stock on such date (or as soon thereafter as is practicable under
ordinary principles of best execution) that will produce net sales proceeds
equal to the amount of any Withholding Taxes which arise in connection with the
delivery to you of such shares. You further agree that such net sales proceeds
will be remitted directly to the Company to the extent necessary to satisfy your
obligations pursuant to Section 10(a). You further agree that your agreement
pursuant to this Section 10(b) is irrevocable unless on the date you sign the
Grant Notice you are either in possession of material insider information or you
are subject to a Company imposed blackout, in which case your agreement pursuant
to this Section 10(b) shall be irrevocable on the second day such conditions no
longer exist unless you notify the Company prior to such date that you are
revoking your agreement to the provisions of this Section 10(b), and that any
such failure to revoke such agreement by such date shall be a new agreement on
such date, which shall be irrevocable. The provisions of this Section 10(b) are
intended to comply with the provisions of Rule 10b5-1(c) under the Securities
Exchange Act of 1934.
(c)    In the event your obligations pursuant to Section 10(a) arise other than
upon the delivery to you of shares of the Company’s common stock so that the
provisions of Section 10(b) do not apply or, with the Company’s consent, you
have otherwise revoked your agreement to the provisions of Section 10(b), you
hereby authorize the Company to withhold shares of common stock from the shares
of common stock issued or otherwise issuable to you in connection with the PRSU
Grant with a Fair Market Value (measured as of the date of the required
withholding) equal to the amount of any Withholding Taxes; provided, however,
that the number of such shares of common stock so withheld will not exceed the
amount necessary to satisfy the Company’s required tax withholding obligations
using the minimum required statutory withholding rates for federal, state, local
and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income. Additionally, in this case, the Company may, in its
sole discretion, satisfy all or any portion of the Withholding Taxes obligation
relating to your PRSU Grant by any of the following means or by a combination of
such means: (i) withholding from any compensation otherwise payable to you by
the Company; or (ii) causing you to tender a cash payment. Unless the tax
withholding obligations of the Company or any Affiliate are satisfied, the
Company will have no obligation to deliver to you any common stock.
11.    Unsecured Obligation. Your PRSU Grant is unfunded, and as a holder of a
vested PRSU Grant, you will be considered an unsecured creditor of the Company
with respect to the Company’s obligation, if any, to issue shares pursuant to
this Agreement. You will not have voting or any other rights as a stockholder of
the Company with respect to the shares to be issued pursuant to this Agreement
until such shares are issued to you pursuant to Section 4 of this Agreement.
Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, will create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.
12.    Tax Consequences. You have reviewed with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. You are relying solely on such
advisors


5

--------------------------------------------------------------------------------





and not on any statements or representations of the Company or any of its
agents. You understand that you (and not the Company) will be responsible for
your own tax liability that may arise as a result of your PRSU Grant.
13.    Notices. Any notices provided for in this Agreement or the Plan will be
given in writing and will be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five days after deposit
in the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and your PRSU Grant by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
14.    Miscellaneous.
(a)    The rights and obligations of the Company under your PRSU Grant will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by, the
Company’s successors and assigns. Your rights and obligations under your PRSU
Grant may only be assigned with the prior written consent of the Company.
(b)    You acknowledge and agree that you have reviewed your PRSU Grant in its
entirety and have had an opportunity to obtain the advice of counsel prior to
executing and accepting your PRSU Grant.
(c)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(d)    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
15.    Governing Plan Documents. Your PRSU Grant is subject to all the
provisions of the Plan, including any limits on the number of shares that may be
issued to you as set forth in Section 6(d) of the Plan, the provisions of which
are hereby made a part of your PRSU Grant, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. Except as otherwise expressly
provided herein in the event of any conflict between the terms in the PRSU Grant
and the Plan, the terms of the Plan will control; provided further however, that
in the event of any conflict between the terms in the PRSU Grant, this Agreement
and your EOBA, the terms of the EOBA will control.
16.    Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
17.    Effect on Other Employee Benefit Plans. The value of the PRSU Grant
subject to this Agreement will not be included as compensation, earnings,
salaries, or other similar terms used when calculating your benefits under any
employee benefit plan sponsored by the Company or any affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any affiliate’s employee
benefit plans.
18.    Choice of Law. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.
19.    Amendment. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Company by a writing which specifically states that it
is amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. For the avoidance of doubt,
nothing in this Section 19 limits the authority or power of the Compensation
Committee to reduce the number of shares of common stock to be received as set
forth in the PRSU Vesting Criteria. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable tax or securities laws or
regulations or any future tax or securities law, regulation, ruling, or judicial
decision.


6

--------------------------------------------------------------------------------







* * * * *
This Agreement will be deemed to be signed by the Company and the Participant
upon the signing by the Participant of the Grant Notice to which it is attached
in the manner permitted by Section 5.




7

--------------------------------------------------------------------------------





Attachment III
2016 Incentive Award Plan




8